         Case 2:19-cv-02673-JWL Document 17 Filed 09/08/20 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


CURTIS JOSEPH K.,1                     )
                                       )
                  Plaintiff,           )
                                       )                 CIVIL ACTION
v.                                     )
                                       )                 No. 19-2673-JWL
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
                  Defendant.           )
 ______________________________________)



                            MEMORANDUM AND ORDER


       Plaintiff seeks review of a decision of the Commissioner of Social Security

denying Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI)

benefits pursuant to sections 216(i), 223, 1602, and 1614 of the Social Security Act, 42

U.S.C. §§ 416(i), 423, 1381a, and 1382c (hereinafter the Act). Finding error in the

Administrative Law Judge’s (ALJ) consideration of the medical opinions, the court

ORDERS the Commissioner’s decision shall be REVERSED and that judgment shall be

entered pursuant to the fourth sentence of 42 U.S.C. § 405(g) REMANDING this case for

further proceedings consistent with this opinion.

I.     Background


1
 The court makes all its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the Plaintiff’s last name.
         Case 2:19-cv-02673-JWL Document 17 Filed 09/08/20 Page 2 of 9




       In January and April 2016, Plaintiff protectively filed applications for DIB and

SSI benefits. (R. 1122, 1365, 1367). After exhausting administrative remedies before the

Social Security Administration (SSA), Plaintiff filed this case seeking judicial review of

the Commissioner’s decision pursuant to 42 U.S.C. § 405(g). Plaintiff claims the ALJ

erroneously failed to obtain the testimony of a vocational expert (VE), failed to assess

residual functional capacity (RFC) on a function-by-function basis, and erred in

evaluating the medical opinions.

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether he applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). “Substantial evidence” refers to

the weight, not the amount, of the evidence. It requires more than a scintilla, but less

than a preponderance; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also, Wall, 561 F.3d at 1052; Gossett v. Bowen, 862 F.2d 802, 804 (10th Cir. 1988).

Consequently, to overturn an agency’s finding of fact the court “must find that the

evidence not only supports [a contrary] conclusion, but compels it.” I.N.S. v. Elias-

Zacarias, 502 U.S. 478, 481, n.1 (1992) (emphases in original).



                                             2
         Case 2:19-cv-02673-JWL Document 17 Filed 09/08/20 Page 3 of 9




       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. §§ 404.1520, 416.920; Wilson v. Astrue, 602 F.3d 1136,

1139 (10th Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)).

“If a determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether he

has a severe impairment(s), and whether the severity of his impairment(s) meets or equals

the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404, Subpt.

P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the Commissioner

                                              3
         Case 2:19-cv-02673-JWL Document 17 Filed 09/08/20 Page 4 of 9




assesses claimant’s RFC. 20 C.F.R. §§ 404.1520(e), 416.920(e). This assessment is used

at both step four and step five of the sequential evaluation process. Id.

       The Commissioner next evaluates steps four and five of the process—determining

at step four whether, considering the RFC assessed, claimant can perform his past

relevant work; and at step five whether, when also considering the vocational factors of

age, education, and work experience, he is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC previously assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th

Cir. 1999).

       Remand is necessary because the court finds error in the ALJ’s evaluation of the

medical opinions. Therefore, the court need not address the remaining issues and

Plaintiff may make any argument desired in that regard to the Commissioner on remand.

II.    Discussion

       Plaintiff argues the ALJ failed to identify the weight accorded to the opinions of

Dr. West, Dr. Geis, Dr. Fluter, or a physical therapist, Mr. Fieser regarding his physical

abilities and limitations, or to the opinions of Dr. Stern and Dr. Locke regarding his

mental abilities and limitations. (Pl. Br. 30). He argues, “Dr. Locke apparently affirmed



                                             4
         Case 2:19-cv-02673-JWL Document 17 Filed 09/08/20 Page 5 of 9




Dr. Stern’s opinions [Plaintiff] would do best with structure and pre-determined work

goals,” but the ALJ did not account for that fact in the RFC assessed. (Pl. Br. 30).

       The Commissioner admits that the ALJ “did not explicitly weigh” the opinions of

Mr. Fieser, Dr. West, Dr. Geis, and Dr. Fluter, and that this is error. (Comm’r Br. 6). He

suggests the error was harmless and argues that it was Plaintiff’s burden to show harm,

that he did not, and these medical healthcare workers’ opinions were consistent with the

RFC assessed. (Comm’r Br. 6-7) (citing Keyes-Zachary v. Astrue, 695 F.3d 1156, 1163

(10th Cir. 2012) (ALJ’s failure to assign a specific weight to a medical opinion was

harmless where the opinion was generally consistent with the ALJ’s RFC findings)). The

Commissioner concludes, “the medical opinions supported the ALJ’s assessment of

Plaintiff’s physical RFC. ‘A remand for the ALJ to weigh opinions that admittedly do

not support a finding of disability would be futile.’” Id. at 7 (quoting Thompson v.

Colvin, 551 F. App’x 944, 948 (10th Cir. Jan. 3, 2014)).

       The Commissioner argues that the ALJ, however, accorded strong weight to the

opinions of Dr. Stern and Dr. Locke and went on to find Plaintiff is more limited than did

Dr. Locke—that he was capable of only simple, routine, and repetitive tasks. Id. at 8-9.

He argues that failure to “recite Dr. Locke’s opinion that [Plaintiff] would ‘likely do best

with structure and pre-determined work goals’” was not error because that was merely a

speculative opinion which need not be addressed. Id. at 10 (citing Paulsen v. Colvin, 665

F. App’x 660, 666 (10th Cir. 2016)). He concludes, “Plaintiff has not established that the

ALJ’s limitation to simple, routine, and repetitive work did not address Dr. Locke’s

opinion he would likely do best with structure and pre-determined work goals.” Id. at 11.

                                             5
         Case 2:19-cv-02673-JWL Document 17 Filed 09/08/20 Page 6 of 9




       A.     Standard for Evaluating Medical Source Opinions

       For claims filed before March 17, 2017, “[m]edical opinions are statements from

physicians and psychologists or other acceptable medical sources that reflect judgments

about the nature and severity of [a claimant’s] impairment(s) including [claimant’s]

symptoms, diagnosis and prognosis.” 20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2). Such

opinions may not be ignored and, unless a treating source opinion is given controlling

weight, all medical opinions will be evaluated by the Commissioner in accordance with

factors contained in the regulations. Id. §§ 404.1527(c), 416.927(c); Soc. Sec. Ruling

(SSR) 96-5p, West’s Soc. Sec. Reporting Serv., Rulings 123-24 (Supp. 2019).

       Those factors are: (1) length of treatment relationship and frequency of

examination; (2) the nature and extent of the treatment relationship, including the

treatment provided and the kind of examination or testing performed; (3) the degree to

which the physician’s opinion is supported by relevant evidence; (4) consistency between

the opinion and the record as a whole; (5) whether or not the physician is a specialist in

the area upon which an opinion is rendered; and (6) other factors brought to the ALJ’s

attention which tend to support or contradict the opinion. 20 C.F.R. '' 404.1527(c)(2-6),

416.927(c)(2-6); see also Drapeau v. Massanari, 255 F.3d 1211, 1213 (10th Cir. 2001)

(citing Goatcher v. Dep=t of Health & Human Servs., 52 F.3d 288, 290 (10th Cir. 1995)).

       The Commissioner issued SSR 96-8p “[t]o state the Social Security

Administration’s policies and policy interpretations regarding the assessment of residual

functional capacity (RFC) in initial claims for disability benefits.” West’s Soc. Sec.

Reporting Serv., Rulings 143 (Supp. 2019). The Ruling includes narrative discussion

                                             6
         Case 2:19-cv-02673-JWL Document 17 Filed 09/08/20 Page 7 of 9




requirements for the RFC assessment. Id. at 149. Among other requirements, the

discussion must include an explanation how any ambiguities and material inconsistencies

in the evidence were considered and resolved. Id.

       B.     The ALJ’s Findings

       The ALJ assessed Plaintiff with the RFC “to perform light work as defined in 20

CFR 404.1567(b) and 416.967(b) except that he can perform no more than occasional

overhead reaching with the right upper extremity. Mentally, he can perform occupations

that consist of simple, routine, and repetitive tasks and can tolerate only occasional

interaction with the general public.” (R. 1132) (finding no. 5, bold omitted). The ALJ

discussed several opinions relating to Plaintiff’s right shoulder impairment and explained

it was “reasonable to preclude him from performing any more than occasional overhead

reaching with the right upper extremity, which is consistent with Dr. DeCarvalho’s

February 2013 recommendation.” (R. 1136-37). He concluded the evidence did not

merit further physical limitations.

       He then discussed the opinions regarding Plaintiff’s mental impairments. Id. at

1137-38. He discounted the opinion of Plaintiff’s treating APRN and supervising

psychiatrist because it was inconsistent with the treatment notes and the conservative

treatment, and when coupled with Plaintiff’s interest in medication only, and a heavy

focus “on complaints of anxiety without significant reports of escalating depressive

symptoms,” made the opinion appear “to be based on subjective complaints and not an

objective assessment of his functional capacity.” He found that “in contrast to the

opinions of the psychological consultant opinions [sic] that are, accordingly, afforded

                                              7
           Case 2:19-cv-02673-JWL Document 17 Filed 09/08/20 Page 8 of 9




strong weight.” Id. at 1137. He discussed Dr. Berg’s opinion to which he accorded some

weight except he accorded little weight to his opinion Plaintiff was “prone to lapses in

attention that could interfere with his ability to perform [unskilled] tasks in a reliable

manner … because it is inconsistent with the longitudinally unremarkable mental status

examination findings with regard to the claimant’s attention and concentration.” (R.

1138).

         C.    Analysis

         The court agrees with the Commissioner that Plaintiff has the burden to prove

disability and the burden to show an error is harmful. However, it goes a step too far to

argue “Plaintiff has not established that the ALJ’s limitation to simple, routine, and

repetitive work did not address Dr. Locke’s opinion that he would likely do best with

structure and pre-determined work goals.” (Comm’r Br. 11). It is by no means obvious

that a limitation to simple, routine, and repetitive tasks encompasses the provision of

structure and pre-determined work goals. While it may be that a particular understanding

of the two concepts may result in the first encompassing the second, that understanding is

not intuitively obvious, and nothing in this record suggests the ALJ was of that

understanding, or why. Moreover, as noted above, it is the ALJ’s duty to resolve

ambiguities and material inconsistencies in the evidence. And Plaintiff will be found to

have met his burden to show error when he points to such an unresolved ambiguity or

material inconsistency.

         That fact is highlighted in a case such as this where the ALJ’s only mention of Dr.

Locke’s opinion is his oblique note that the “psychological consultant opinions” are given

                                               8
         Case 2:19-cv-02673-JWL Document 17 Filed 09/08/20 Page 9 of 9




strong weight because they are to the contrary effect from the opinions of Plaintiff’s

psychiatrist and nurse. (R. 1137). The ALJ did not mention Dr. Locke by name, he did

not cite the exhibit containing Dr. Locke’s opinion, he did not summarize the opinion,

and he made no mention of the opinion regarding structure and pre-determined work

goals. Moreover, Dr. Stern provided the identical opinion regarding Plaintiff’s adaptation

limitations (R. 1202) with the identical results.

       Finally, the ALJ admittedly “did not explicitly weigh” the opinions of Mr. Fieser,

Dr. West, Dr. Geis, and Dr. Fluter, and this is error. (Comm’r Br. 6). In many cases the

court would likely agree with the Commissioner’s argument the error was harmless.

However, where the ALJ here so obviously failed to resolve the ambiguities regarding

Dr. Locke’s and Dr. Stern’s opinions, that fact adds support to the inference the ALJ

failed to adequately consider and evaluate the medical source opinions. The court cannot

find harmless error in these circumstances and remands for a proper consideration and

explanation of the weight accorded the medical source opinions.

       IT IS THEREFORE ORDERED that the Commissioner’s decision shall be

REVERSED and judgment shall be entered pursuant to the fourth sentence of 42 U.S.C.

§ 405(g) REMANDING this case for further proceedings consistent herewith.

       Dated September 8, 2020, at Kansas City, Kansas.




                                               s:/ John W. Lungstrum
                                               John W. Lungstrum
                                               United States District Judge

                                              9
